Broyles, C. J.
1. When husband and wife live together, the house in which they live and all property in the house and upon the premises are in the legal possession of the husband as the head of the family, and ' presumptively the title to such property is also in the husband. Smith v. Berman, 8 Ga. App. 262 (2), 271 (68 S. E. 1014).
2. The issue in a claim case is whether the property levied on belongs to the defendant in fi. fa., or to the claimant. Cecil v. Gazan, 71 Ga. 631.
3. In the instant case the evidence for the plaintiff in fi. fa. showed prima facie that the property levied upon belonged to the defendant in fi. fa.; and the court erred in directing a verdict in favor of the claimant.

Judgment reversed.


Luke and Bloodworth, JJ., concur.